                                         Case 3:19-cv-07270-WHA Document 127 Filed 12/04/20 Page 1 of 1




                                   1

                                   2
                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                   7     JERMAINE THOMAS, et al.,                              Case No. 19-cv-07270-WHA (AGT)
                                                          Plaintiffs,
                                   8
                                                                                               ORDER REQUESTING IN CAMERA
                                                    v.                                         SUBMISSION
                                   9
                                  10     CRICKET WIRELESS, LLC,                                Re: ECF No. 119
                                                          Defendant.
                                  11
                                  12
Northern District of California
 United States District Court




                                  13             Earlier today, the Court held a discovery hearing on the parties’ joint letter brief at ECF

                                  14   No. 119. During the hearing, counsel for Cricket requested permission to submit a confidential

                                  15   agreement relating to the resolution of Barazza v. Cricket Wireless, LLC, et al., No. 3:15-cv-2471-

                                  16   WHA, for in camera review. Given defense counsel’s representations regarding the

                                  17   confidentiality and relevance of this agreement to the issues in dispute, the Court agrees to review

                                  18   the document in camera. Cricket is directed to submit a copy of the confidential agreement to the

                                  19   Court, at agtcrd@cand.uscourts.gov, by Monday, December 7, 2020. On the same day that

                                  20   Cricket submits the agreement to the Court, it must also file a notice of the submission on the

                                  21   docket.

                                  22             The Court will issue a ruling on ECF No. 119 thereafter.

                                  23             IT IS SO ORDERED.

                                  24   Dated: December 4, 2020

                                  25
                                  26
                                                                                                       ALEX G. TSE
                                  27                                                                   United States Magistrate Judge
                                  28
